SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1030
CAF 13-01030
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF MELISSA J. GETTINGS,
PETITIONER-APPELLANT,

                     V                                              ORDER

DAVID L. MURACO, RESPONDENT-RESPONDENT.


WAGNER & HART, LLP, OLEAN (JANINE C. FODOR OF COUNSEL), FOR
PETITIONER-APPELLANT.

DAVID L. MURACO, RESPONDENT-RESPONDENT PRO SE.

LYLE T. HAJDU, ATTORNEY FOR THE CHILD, LAKEWOOD.


     Appeal from an order of the Family Court, Cattaraugus County
(Judith E. Samber, R.), entered May 28, 2013. The order dismissed the
petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court